UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6744



BRETT C. KIMBERLIN,

                                                Plaintiff - Appellant,

          versus


JUDGES OF THE FOURTH CIRCUIT COURT OF APPEALS,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-1484)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brett C. Kimberlin appeals the district court’s order dismiss-

ing as frivolous his action filed under Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).    We have

reviewed the record and the district court’s opinion and find no

reversible error in the court’s finding that Kimberlin failed to

state a constitutional claim. Accordingly, we affirm substantially

on the reasoning of the district court.   See Kimberlin v. Judges of

the Fourth Circuit Court of Appeals, No. CA-98-1484 (E.D. Va. Apr.

30, 1999).*   We deny Kimberlin’s motion to certify this appeal to

the Supreme Court and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order and judgment are marked
as “filed” on April 27, 1999, and April 28, 1999, respectively, the
district court’s records show the order and judgment were entered
on the docket sheet on April 30, 1999. Pursuant to Fed. R. Civ. P.
58 and 79(a), we consider the date the order and judgment were
entered as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2